Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 01/26/2021 for application number 16/509,203. 

Response to Amendments
3.	The Amendment filed 01/26/2021 has been entered. Claims 1-9, 11, 13-16, and 18-20 have been amended. Claims 1-20 remain pending in the application. 

4.	Applicant’s amendments to the claims 16 and 20 have been fully considered and are persuasive. The objections to these claims are respectfully withdrawn.

5.	Applicant’s amendments to the claims 19 and 20 have been fully considered and are persuasive. The 35 U.S.C § 112(f) of the claims 19 and 20 is respectfully withdrawn.

Response to Arguments
6.	Argument 1, Applicant argues that the cited references do not disclose the amended independent claims 1, 15, and 19.
7.	Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Koch, is applied.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 1, the claim recites “the second UI includes a second group of controls having a predefined correspondence with the first group of controls of the first UI”. However, the specification does not support the above features. While the specification describes the second group of controls of the second UI and the first group of controls of the first UI, it appears to be silent as the second group of controls having a predefined correspondence. As such, the claim lacks written description. Claims 15 and 19 recite similar features and therefore also lack written description.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-2, 4-6, 10-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (U.S. Patent Application Pub. No. US 20140071054 A1).

	Claim 1: Koch teaches a method, comprising: 
providing a first user interface (UI) (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA; para. [0295]) configured with a first plurality of controls in a first layout (i.e. fig. 5AAA, 5039-A (the left portion); para. [0295]); 
in response to a customization input, modifying at least one of a position, a rotation, or a scale of a first group of controls in the first layout to obtain a customized first layout of the first UI (i.e. While device 100 is in the reconfiguration mode, gesture 5178 is detected on display 112. Gesture 5178 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5178, split keyboard portion 5039-A reduces in size (e.g., in width, height, or both width and height) in UI 5000CCC, as shown in FIG. 5CCC; para. [0297]); 
providing a second UI configured with a second plurality of controls in a second layout (i.e. fig. 5AAA, 5039-B (the right portion); para. [0295]), wherein the second plurality of controls is different from the first plurality of controls and the second UI includes a second group of controls having a predefined correspondence with the first group of controls of the first UI (i.e. integrated input area 5039 includes split keyboard portions 5039-A (the left portion) and 5039-B (the right portion); para. [0295]); and 
based at least on the customized first layout of the first UI, modifying at least one of a position, a rotation, or a scale of the second group of controls in the second layout (i.e. the keys in split keyboard portion 5039-B rescale in accordance with the size reduction of split keyboard portion 5039-A; para. [0297]) to obtain a customized second layout of the second UI (i.e. both center area 5039-C and split keyboard portion 5039-B increases in size in response; para. [0297]).

Claim 2: Koch teaches the method of claim 1. Koch further teaches wherein the first group of controls and the second group of controls share positioning relative to other groups of controls in the first layout and second layout, respectively (i.e. the keys in split keyboard portion 5039-B rescale in accordance with the size reduction of split keyboard portion 5039-A; para. [0297]).

Claim 4: Koch teaches the method of claim 2. Koch further teaches wherein: the first group of controls is based on a first socket group comprising a plurality of first control sockets, the first plurality of controls being selectively assigned to the plurality of first control sockets (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA. Integrated input area 5039 includes split keyboard portion 5039-A (the left portion); para. [0295]); and the second group of controls is based on a second socket group comprising a plurality of second control sockets, the second plurality of controls being selectively assigned to the plurality of second control sockets (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA. Integrated input area 5039 includes split keyboard portion 5039-B (the right portion); para. [0295]).

Claim 5: Koch teaches the method of claim 4. Koch further teaches wherein: the first socket group is part of a first template with a first plurality of socket groups; and the second socket group is part of a second template with a second plurality of socket groups (i.e. integrated input area 5039 includes split keyboard portions 5039-A (the left portion) and 5039-B (the right portion); para. [0295]).

Claim 6: Koch teaches the method of claim 5. Koch further teaches wherein: the first UI comprises a first plurality of groups of controls based on the plurality of first socket groups in the first template; andApplication No.: 16/509,203 Attorney Docket No.: 406715-US-NPPage 3 of 13the second UI comprises a plurality of groups of controls based on the plurality of second socket groups in the second template (i.e. fig. 5AAA, integrated input area 5039 includes split keyboard portions 5039-A (the left portion) and 5039-B (the right portion); para. [0295]).

Claim 10: Koch teaches the method of claim 1. Koch does not explicitly teach the first UI is configured for a first application; and the second UI is configured for a second application (i.e. fig. 5AAA, integrated input area 5039 includes split keyboard portions 5039-A (the left portion) and 5039-B (the right portion); para. [0295]).

Claim 11: Koch teaches the method of claim 4. Koch further teaches comprising: customizing the first UI by moving a first control in the first group of controls from a first socket to a second socket in the first socket group (i.e. While device 100 is in the reconfiguration mode, gesture 5178 is detected on display 112. Gesture 5178 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5178, split keyboard portion 5039-A reduces in size (e.g., in width, height, or both width and height) in UI 5000CCC, as shown in FIG. 5CCC; para. [0297]).

Claim 12: Koch teaches the method of claim 11. Koch further teaches wherein the first control is assigned to plurality of sockets in the first socket group (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA. Integrated input area 5039 includes split keyboard portion 5039-A (the left portion); para. [0295]).

Claim 14: Koch teaches the method of claim 1. Koch further teaches comprising: displaying the second UI on a display device as an overlay over displayed application-generated content (i.e. Integrated input area 5039 is displayed as an overlay over application content area 5062 in FIG. 5P; para. [0259]).

Claim 15: Koch teaches a computer-readable medium having program code recorded thereon that, when executed by at least one processor, causes the at least one processor to perform a method (i.e. Executable instructions for performing these functions may be included in a non-transitory computer readable storage medium or other computer program product configured for execution by one or more processors; para. [0007]), the method comprising: 
(i.e. portable devices with touch-sensitive displays; para. [0118]), a first user interface (UI) (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA; para. [0295]) configured with a first group of controls that are customizable as a group by changing at least one of a position, a rotation and a scale of the first group of controls (i.e. While device 100 is in the reconfiguration mode, gesture 5178 is detected on display 112. Gesture 5178 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5178, split keyboard portion 5039-A reduces in size (e.g., in width, height, or both width and height) in UI 5000CCC, as shown in FIG. 5CCC; para. [0297]);
in response to a customization input, modifying at least one of the position, the rotation, or a scale of the first group of controls to obtain a customized first layout of the first UI (i.e. While device 100 is in the reconfiguration mode, gesture 5178 is detected on display 112. Gesture 5178 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5178, split keyboard portion 5039-A reduces in size (e.g., in width, height, or both width and height) in UI 5000CCC, as shown in FIG. 5CCC; para. [0297]); and
based at least on the customized first layout of the first UI, modifying at least one of a position, a rotation, or a scale of a second group of controls of a second UI (i.e. the keys in split keyboard portion 5039-B rescale in accordance with the size reduction of split keyboard portion 5039-A; para. [0297]) to obtain a customized second layout of the second UI (i.e. both center area 5039-C and split keyboard portion 5039-B increases in size in response; para. [0297]), the second group of controls having a predefined correspondence with the first group of controls (i.e. integrated input area 5039 includes split keyboard portions 5039-A (the left portion) and 5039-B (the right portion); para. [0295]).

Claim 16: Koch teaches the computer-readable medium of claim 15. Koch further teaches wherein the second plurality of controls is different from the first plurality of controls (i.e. integrated input area 5039 includes split keyboard portions 5039-A (the left portion) and 5039-B (the right portion); para. [0295]).

Claim 17: Koch teaches the computer-readable medium of claim 16. Koch further teaches wherein: the first UI is configured for a first application; and the second UI is configured for a second application (i.e. integrated input area 5039 includes split keyboard portions 5039-A (the left portion) and 5039-B (the right portion); para. [0295]).

Claim 18: Koch teaches the computer-readable medium of claim 16. Koch further teaches wherein: the first group of controls is based on a first socket group comprising a plurality of first control sockets (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA. Integrated input area 5039 includes split keyboard portion 5039-A (the left portion); para. [0295]); and the second group of controls is based on a second socket group comprising a plurality of second control sockets (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA. Integrated input area 5039 includes split keyboard portion 5039-B (the right portion); para. [0295]).

Claim 19: Koch teaches a system comprising:
one or more processors; and one or more computer-readable storage media storing instructions which, when executed by the one or more processors, cause the one or more processors to (i.e. Executable instructions for performing these functions may be included in a non-transitory computer readable storage medium or other computer program product configured for execution by one or more processors; para. [0007]): 
provide, for display on a display device (i.e. portable devices with touch-sensitive displays; para. [0118]), a first user interface (UI) (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA; para. [0295]) configured for a first application and configured with a first group of controls that are customizable as a group (i.e. While device 100 is in the reconfiguration mode, gesture 5178 is detected on display 112. Gesture 5178 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5178, split keyboard portion 5039-A reduces in size (e.g., in width, height, or both width and height) in UI 5000CCC, as shown in FIG. 5CCC; para. [0297]); and
apply customization of the first group of controls in the first UI to a second group of controls in a second UI that has a predefined correspondence with the first group of controls (i.e. the keys in split keyboard portion 5039-B rescale in accordance with the size reduction of split keyboard portion 5039-A; para. [0297]).
the customization comprising modifying at least one of a position, a rotation, or a scale of the second group of controls (i.e. While device 100 is in the reconfiguration mode, gesture 5178 is detected on display 112. Gesture 5178 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5178, split keyboard portion 5039-A reduces in size (e.g., in width, height, or both width and height) in UI 5000CCC, as shown in FIG. 5CCC; para. [0297]) based at least on a corresponding customization to a position, a rotation, or a scale of the first group of controls (i.e. the keys in split keyboard portion 5039-B rescale in accordance with the size reduction of split keyboard portion 5039-A; para. [0297]) with which the second group of controls has the predefined correspondence (i.e. integrated input area 5039 includes split keyboard portions 5039-A (the left portion) and 5039-B (the right portion); para. [0295]).

Claim 20: Koch teaches the system of claim 19. Koch further teaches wherein the instructions, when executed by the one or more processors, cause the one or more processors to: provide, for display on the display device, an editor configured to receive customization input and perform customization of the first UI in response to the customization input (i.e. While device 100 is in the reconfiguration mode, gesture 5178 is detected on display 112. Gesture 5178 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5178, split keyboard portion 5039-A reduces in size (e.g., in width, height, or both width and height) in UI 5000CCC, as shown in FIG. 5CCC; para. [0297]).

Claim Rejections – 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (U.S. Patent Application Pub. No. US 20140071054 A1) in view of Kotler et al. (U.S. Patent Application Pub. No. US 20130019203 A1).

Claim 3: Koch teaches the method of claim 2. Koch further teaches comprising: customizing the first UI by modifying the position, and the scale of the first group of controls (i.e. While device 100 is in the reconfiguration mode, gesture 5178 is detected on display 112. Gesture 5178 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5178, split keyboard portion 5039-A reduces in size (e.g., in width, height, or both width and height) in UI 5000CCC, as shown in FIG. 5CCC; para. [0297]).
Koch does not explicitly teach modifying the rotation of the first group of controls.
However, Kotler teaches comprising: customizing the first UI by modifying the position, the rotation, and the scale (i.e. the application may either expand or shrink the size of each of the first and second sets of controls to encompass the context based menu according to displayed number of controls; para. [0045]) of the first group of controls (i.e. the application may retrieve custom position information about the set of controls from the custom configuration. Subsequently, the application may position the set of controls in the context based menu using location and rotation information retrieved from the custom position information; para. [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koch to include the feature of Kotler. One would have been motivated to make this modification because it provides an intuitive way to customize the graphical interface controls.

Claim 7: Koch teaches the method of claim 1. Koch further teaches comprising: modifying the position, the rotation, and the scale of the second group of controls based at least on corresponding modifications to the position, and the scale of the first group of controls indicated by the customization input (i.e. the keys in split keyboard portion 5039-B rescale in accordance with the size reduction of split keyboard portion 5039-A; para. [0297]).
Koch does not explicitly teach modifying the rotation of the second group of controls.
However, Kotler teaches comprising: modifying the position, the rotation, and the scale of the second group of controls based at least on corresponding modifications to the position, the rotation, and the scale (i.e. the application may either expand or shrink the size of each of the first and second sets of controls to encompass the context based menu according to displayed number of controls; para. [0045]) of the first group of controls indicated by the customization input (i.e. Location information may enable the user to reorder controls. Rotation information may enable the user to reorient a control, or increase/decrease a number of elements on the menu (e.g., more or fewer than eight elements). However, both location and rotation information may be limited by the system to prevent a user from overlapping controls or having a high number of controls in a menu preventing usability; para. [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koch to include the feature of Kotler. One would have been motivated to make this modification because it provides an intuitive way to customize the graphical interface controls.

Claim 8: Koch and Kotler teach the method of claim 7. Koch further teaches comprising: in response to the customization input, simultaneously modifying the first group of controls and at least one other group of controls in the first layout (i.e. the keys in split keyboard portion 5039-B rescale in accordance with the size reduction of split keyboard portion 5039-A; para. [0297]).

13.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (U.S. Patent Application Pub. No. US 20140071054 A1) in view of Kotler et al. (U.S. Patent Application Pub. No. US 20130019203 A1) and further in view of Kim et al. (U.S. Patent Application Pub. No. US 20130120447 A1).

Claim 9: Koch and Kotler teach the method of claim 8. Koch further teaches wherein the first group of controls is configured to display on a first side of a display and the at least one other group of controls is configured to display on a second side of the display (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA. Integrated input area 5039 includes split keyboard portion 5039-A (the left portion); para. [0295]).
Koch and Kotler do not explicitly teach 	moving the first group of controls to the second side of the display; and moving the at least one other group of controls to the first side of the display.
However, Kim teaches moving the first group of controls to the second side of the display in response to the customization input; and moving the at least one other group of controls to the first side of the display in response to the customization input (i.e. figs. 18A, 18B, the two windows 240 and 250 displayed on the main screen 210 in the split mode, the user may switch the displayed positions of the two windows 240 and 250 by a touch; para. [0171-0173]).
Therefore, it would have bee0n obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Koch and Kotler to include the feature of Kim. One would have been motivated to make this modification because it provides a mobile device for efficiently executing multiple applications using a User Interface.

14.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (U.S. Patent Application Pub. No. US 20140071054 A1) in view of Bacinschi (U.S. Patent Application Pub. No. US 20160098172 A1).

Claim 13: Koch teaches the method of claim 2. Koch does not explicitly teach providing a library of available control layouts; and selecting the first layout from the library in response to user input from a user browsing the available control layouts of the library.
However, Bacinschi teaches providing a library of available control layouts (i.e. fig. 6 is an example screen 600 for selecting a customized user interface from a repository of customized user interfaces. For example, a user can be running a software application and begin a GUI selection process; para. [0065]); and selecting the first layout from the library in response to user input from a user browsing the available control layouts of the library (i.e. fig. 6, A template selection mode can be entered, such as by clicking or touching the “select template” tab 610. When the template selection mode is entered, the screen 600 can display the page 630 to customize and a list of popular templates 620; para. [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koch to include the feature of Bacinschi. One would have been motivated to make this modification because it creates a well-designed interface for one individual user, a different individual may prefer a different interface.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Siravuri (Pub. No. US 20170277407 A1), functionally customizable user interfaces.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAN H TRAN/Primary Examiner, Art Unit 2173